Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to application 16/438,987, which was filed 06/12/19. Claims 1-20 are pending in the application and have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 8-14, and 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mallinar et al. (2020/0142959).




Consider claim 12, Mallinar discloses a system comprising a memory; and at least one processor (memory and processor, [0004]) coupled to the memory and configured to: determine, based on a received utterance, a first vector using a term frequency-inverse document frequency (TF-IDF) (TF-IDF vectors, [0039]); determine, based on the received utterance, a second vector using a Global Vectors (GloVe) model (GloVe word embeddings, [0039]); generate a third vector by combining the first vector and the second vector (using multidimensional vectorizations to represent the text, which are considered to link, or combine, the TF-IDF vectors and GloVe vectors, [0039]); and use the third vector to classify, using a machine learning model, the utterance to determine an intent associated with the utterance (determining various intents from user utterances with trained classifier 363, [0032]).




Consider claim 2, Mallinar discloses determining the first vector comprises using a term frequency-inverse document frequency (TF-IDF) model to generate the first vector based on the received utterance (TF-IDF vectors, [0039]). 

Consider claim 3, Mallinar discloses determining the second vector comprises using a Global Vectors (GloVe) model to generate the second vector based on the received utterance (GloVe word embeddings, [0039]). 

Consider claim 4, Mallinar discloses the utterance comprises two words, wherein the first, second, and third vectors are determined for a first word of the two words, and wherein the method 

Consider claim 8, Mallinar discloses: using the third vector to train the machine-learning model (the “third” vector is considered the n-dimensional vector that combines GloVe word embeddings with TF-IDF, and is used to train the classifier, [0039-0040]).

Consider claim 9, Mallinar discloses: the receiving comprises receiving a plurality of training samples for training the machine learning model, each of the plurality of training samples comprises a respective utterance and associated intent, the respective utterances are different between the plurality of training samples, and the associated intents are same between the plurality of training samples (expressing the same intent using different word combinations, such as an anomaly, which are used to train the classifier, [0039-0041]). 

Consider claim 10, Mallinar discloses training the machine learning model comprises categorizing different utterances for the associated intent (a dataset includes x examples that fall within a predefined range of similarity to one another as vector representations, i.e. a category, [0038], Fig 5 element 520). 


Consider claim 13, Mallinar discloses to generate the third vector, the processor is configured to concatenate the first vector and the second vector (using multidimensional vectorizations to represent the text, which are considered to link, or concatenate, the TF-IDF vectors and GloVe vectors, [0039]). 
Consider claim 14, Mallinar discloses the utterance comprises two words, wherein the first, second, and third vectors are determined for a first word of the two words, and wherein the processor is further configured to: determine a fourth vector for a second word of the two words of the utterance; determine a fifth vector for the second word of the two words; and generate a sixth vector by combining the fourth vector and the fifth vector (as each word is vectorized across multiple dimensions, hundreds of vectors are generated and linked, including a “fourth”, “fifth”, and combination “sixth” for the second word in the utterance,  Fig 4A, [0039]). 
Consider claim 18, Mallinar discloses in the generating the third vector operations comprises concatenating the first vector and the second vector and wherein the utterance comprises at least one of speech or text (using multidimensional vectorizations to represent the text, which are considered to link, or concatenate, the TF-IDF vectors and GloVe vectors, [0039], (the conversations 400 includes one or more utterances received from the human user as conversation inputs 410, [0034]). 
Consider claim 19, Mallinar discloses the utterance comprises two words, wherein the first, second, and third vectors are determined for a first word of the two words, and wherein the operations further comprise: determining a fourth vector for the second word of the two words of the utterance; . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5-7, 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mallinar et al. (2020/0142959) in view of Milenova et al. (2019/0163817).

Consider claim 5, Mallinar discloses: generating an vector by combining the third vector and the sixth vector (as each word is vectorized across multiple dimensions, hundreds of vectors are generated and linked, including “first”, “second”, combined “third”, a “fourth”, “fifth”, and combination “sixth” for the second word in the utterance,  Fig 4A, [0039]); and using the combined vector to perform at least 
Mallinar does not specifically mention generating an average vector.
Milenova discloses generating an average vector (class vector is the geometric average, [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mallinar by generating an average vector in order to improve scalability, as suggested by Milenova ([0016]).

Consider claim 6, Mallinar discloses: generating an vector by combining the third vector and the sixth vector (as each word is vectorized across multiple dimensions, hundreds of vectors are generated and linked, including “first”, “second”, combined “third”, a “fourth”, “fifth”, and combination “sixth” for the second word in the utterance,  Fig 4A, [0039]). 
Mallinar does not specifically mention generating the average vector comprises generating a geometric center. 
Milenova discloses generating the average vector comprises generating a geometric center (class vector is the geometric average, [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mallinar such that generating the average vector comprises generating a geometric center for reasons similar to those for claim 5.

Consider claim 7, Mallinar discloses the machine learning model comprises a support-vector machine classifier (support vector machine, [0040]).

Mallinar does not specifically mention generating an average vector.
Milenova discloses generating an average vector (class vector is the geometric average, [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mallinar by generating an average vector for reasons similar to those for claim 5.

Consider claim 16, Mallinar discloses: generating an vector by combining the third vector and the sixth vector (as each word is vectorized across multiple dimensions, hundreds of vectors are generated and linked, including “first”, “second”, combined “third”, a “fourth”, “fifth”, and combination “sixth” for the second word in the utterance,  Fig 4A, [0039]). 
Mallinar does not specifically mention generating the average vector comprises generating a geometric center. 
Milenova discloses generating the average vector comprises generating a geometric center (class vector is the geometric average, [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mallinar such that generating the average vector comprises generating a geometric center for reasons similar to those for claim 5.

Consider claim 20, Mallinar discloses: generating an vector by combining the third vector and the sixth vector (as each word is vectorized across multiple dimensions, hundreds of vectors are generated and linked, including “first”, “second”, combined “third”, a “fourth”, “fifth”, and combination “sixth” for the second word in the utterance,  Fig 4A, [0039]); and using the combined vector to perform at least one of: training the machine learning model; or the classifying, using the machine learning model, the utterance to determine the intent associated with the utterance (the combined vectors are used to train the classifier, [0039-0040]).
Mallinar does not specifically mention generating an average vector, wherein the average vector comprises a geometric center.
Milenova discloses generating an average vector, wherein the average vector comprises a geometric center (class vector is the geometric average, [0065]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mallinar by generating an average vector, wherein the average vector comprises a geometric center for reasons similar to those for claim 5.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200097616 A1 Asur discloses routing of cases using unstructured input and natural language processing, with combined word embeddings and tf-idf as features, see [0051]
US 20200050667 A1 Lin discloses intent classification which uses word embeddings
US 20200344194 A1 Hosseinisianaki discloses purpose detection in communications 
Particularly relevant, Razzaghnoori et al. (“Question classification in Persian using word vectors and frequencies” Cognitive Systems Research 47 (2018) 16-27) discloses using word2vec embeddings with tf-idf weights for question answering
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Washburn can be reached on 571/272-5551. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2657                                                          01/26/21